          Case 1:19-cv-01240-LY-SH Document 134 Filed 03/10/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 DONNA CHRASTECKY AND                             §
 MICHAEL CHRASTECKY,                              §
                   Plaintiffs                     §
                                                  §           Case No. A-19-CV-1240-LY-SH
     v.                                           §
                                                  §
 C. R. BARD, INC.,                                §
                   Defendant

                                               ORDER

    Before the Court is Plaintiffs’ Motion for Protection, filed on March 9, 2021 (Dkt. 131). On

January 22, 2020, the District Court referred this case to the undersigned Magistrate Judge,

pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C

of the Local Rules of the United States District Court for the Western District of Texas. This case

is set for jury selection and trial before the District Court in May 2021.

    Defendant deposed Plaintiffs in April 2017. Dkt. 15; Dkt. 16. On February 26, 2021, Defendant

noticed a second deposition of both Plaintiffs for March 12, 2021. Dkt. 131-2; Dkt. 131-3.

Plaintiffs ask the Court to enter a protective order, arguing that deposing them again at this late

stage of the litigation would be unnecessary, harassing, unduly burdensome, and duplicative.

    Federal Rule of Civil Procedure 30(a)(2)(A)(ii) provides that “[a] party must obtain leave of

court . . . if the parties have not stipulated to the deposition and . . . the deponent has already been

deposed in the case.” FED. R. CIV. P. 30(a)(2)(A)(ii); see also Gates v. Texas Dep’t of Fam. &

Protective Servs., No. A-09-CV-018 LY, 2010 WL 11598033, at *3 (W.D. Tex. Oct. 7, 2010)

(“Federal Rule of Civil Procedure 30(a)(2)(A)(ii) requires leave of court to depose a person who

has already been deposed in the case.”). Plaintiffs have not stipulated to the depositions, and

Defendant has not sought leave of court to re-depose them, as required by Rule 30. See United
       Case 1:19-cv-01240-LY-SH Document 134 Filed 03/10/21 Page 2 of 2




States ex rel. Woodard v. Davita, Inc., No. 1:05-CV-227, 2011 WL 13199233, at *2 (E.D. Tex.

Sept. 26, 2011) (noting that party “should request leave before noticing any such deposition”).

   Accordingly, Plaintiffs’ Motion for Protection (Dkt. 131) is GRANTED. The Court HEREBY

QUASHES the Defendant’s second deposition notices of Plaintiffs (Dkt. 131-2; Dkt. 131-3).

   SIGNED on March 10, 2021.



                                                      SUSAN HIGHTOWER
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
